     Case 3:20-cv-01504-DMS-BGS Document 7 Filed 11/16/20 PageID.26 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICARDO ORINTIS TYRELL,                          Case No.: 3:20-cv-01504-DMS-BGS
     BOP No. 67033-054,
12
                                         Plaintiff,   ORDER DENYING MOTION FOR
13                                                    EXTENSION OF TIME AND
                          vs.                         MOTION FOR LEAVE TO
14
                                                      PROCEED IN FORMA PAUPERIS
15                                                    WITHOUT PREJUDICE
     UNITED STATES GOV’T, et. al.,
16
                                     Defendants.      [ECF Nos. 4, 6]
17
18
19
20
21
22         On August 4, 2020, Ricardo Orintis Tyrell (“Plaintiff”), currently housed at the
23   Federal Correctional Institution located in Mendota, California and proceeding pro se,
24   submitted to the Court a document entitled “Motion to File an Extensive 1983 Civil
25   Rights Case.” (ECF No. 1.) This document was used to open this matter. On the same
26   day, Plaintiff also submitted a civil rights Complaint brought pursuant to 42 U.S.C
27   § 1983 and that complaint was filed in Tyrell v. United States Officers, et al., S.D. Cal.
28   Civil Case No. 3:20-cv-01505-AJB-KSC. In reviewing both documents, it became

                                                                              3:20-cv-01504-DMS-BGS
     Case 3:20-cv-01504-DMS-BGS Document 7 Filed 11/16/20 PageID.27 Page 2 of 2



1    apparent that Plaintiff did not intend to file two separate actions and this matter was
2    opened in error. Therefore, the Court directed the Clerk of Court to administratively
3    close this matter.
4          Plaintiff has now filed a motion for extension of time and a motion to proceed in
5    forma pauperis (“IFP”) in this matter. (ECF Nos. 4, 6.) However, this matter remains
6    closed and there are no pending proceedings. Therefore, these motions are DENIED
7    without prejudice to allow Plaintiff to pursue the requested relief in Tyrell v. United
8    States Officers, et al., S.D. Cal. Civil Case No. 3:20-cv-01505-AJB-KSC. No further
9    filings in this matter will be permitted.
10         IT IS SO ORDERED.
11   Dated: November 16, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              3:20-cv-01504-DMS-BGS
